              Case 2:20-cr-00172-JCC Document 42 Filed 11/20/20 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR20-0172-JCC
10                            Plaintiff,                MINUTE ORDER
11           v.

12    RAYMOND NG,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s motion to substitute counsel (Dkt.
18   No. 37). Having thoroughly considered the motion and the relevant record, the Court hereby
19   GRANTS the motion. Philip Brennan may withdraw and Todd Maybrown may act as new
20   counsel for Defendant.
21          DATED this 20th day of November 2020.
22                                                       William M. McCool
                                                         Clerk of Court
23

24                                                       s/Paula McNabb
                                                         Deputy Clerk
25

26


     MINUTE ORDER
     CR20-0172-JCC
     PAGE - 1
